Foster, J.
The surrender of the forged check, on which the defendant had received the money, was a sufficient consideration for giving the one now in suit. The question whether the present one, which was filled out over the defendant’s blank signature by one of his clerks, was binding upon him, was submitted to the jury at the trial, upon full, appropriate and exactly accurate instructions. “ If the defendant understood the transaction, saw the new check, knew the use that was to be made of it, and that the plaintiffs received it as payment of or in exchange for the check said to be a forgery, and if he knowingly assented to it by acts or words, it was an adoption of the new check as his own, and a ratification of the act of the clerk in issuing it.” All this the jury by their verdict have found. And nothing more was needful, to establish the liability of the defendant. Such a ratification, once intelligently made, cannot afterwards be recalled. And, as the defendant understood the transaction when he ratified it, it was immaterial whether he supposed the new check had been given by one person or another. Exceptions overruled.